Title: To Thomas Jefferson from Solomon Froeligh, 14 November 1806
From: Froeligh, Solomon,Van Dalsem, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            Hackensack (N.J.) November 14th 1806—
                        
                        As a Committe appointed in behalf of a meeting of Republicans of the County of Bergen, in the State of New–Jersey, convened at the Township of New–Barbadoes; We take the liberty of addressing you on a subject, which we conceive
                            momentous to ourselves,—and interesting to the Union.—
                        It is not the intention of the Committe. thus authorised to approach the Chief executive Magistrate of a
                            Republican Government, clothed in the language of Courtly adulation and servile complaisance, or to sacrifice at the
                            shrine of blind political Zeal and heedless devotion, those independant opinions of publick men and measures, which it is
                            the boast of free–men to cherish.—This we are persuaded, would be as ungrateful to you, as it would be mean and degrading
                            in us.
                        At a time however, when a multitude of Presses, opposed to the present administration of the General
                            Government, are teeming with daily, weekly and monthly calumnies, the moving causes and final objects of which, we
                            flatter ourselves, are truly known and justly appreciated by us;—when ideal and delusive Spectres of national degradation
                            and anarchy, are held forth by individuals (some of whom, from their stations, others from their callings, are enabled to
                            attract a portion of the Publick attention) in order to diminish the confidence, and put to flight the well–deserved trust
                            reposed by the great body of the American people. in the Republican principles upon which their Government is founded, and
                            the majority of those who have been choosen to exercise the legislative and executive duties prescribed by the
                            Constitution; to induce them to adopt other men, of political principles materially different, and thereby to effect a
                            revival of measures which have been marked with disaprobation, by the almost unanimous voice of the nation:—at such a
                            time, conceiving it a duty, we come forward in sincerity to express our approbation of the leading measures of the
                            Government our high estimate of the benefits and services, which we believe the administration conducted under your
                            auspices, has by the favour of a kind Providence, been instrumental in conferring on this nation, and our undiminished
                            confidence in the long–tried political wisdom, integrity and firmness of its Chief–Magistrate.—Among these measures,
                            
                        and
                     
                     particularize—the abolition of the internal taxes, and the non-importation law of the last session of Congress.—By the
                            former we beheld the too extensive patronage of the Executive reduced within its proper limits, and the Community
                            disburthened of a multitude of Excise-officers, whose compensations, we are induced to beleive, absorbed the far greater
                            portion of the proceeds of that branch of revenue.
                        The non-importation act, prohibiting in our own defence, after a limited period, the introduction of certain
                            articles, the products of Great–Britain, will we hope, prove a means of terminating our differences with that nation; and
                            if necessary to be carried into complete effect, may stimulate the progress of domestick manifactures. In taking this
                            latter step, our Government has exercised a right of Sovreignty. Great–Britain, we conceive, can have no just ground of
                            complaint.—She herself, if we mistake not, has for more than a century, pursued like measures towards almost all the other
                            Powers; towards us, while we were her Colonies, and since our Independance, in the instance of refusing to receive from
                            us, linen and woolen cloths, as merchandize; and to the practice of a similar policy she is at least partially indebted
                            for her present power.
                        We do not intend to assert a belief, or to hold forth an opinion so proported as that every minute measure
                            which may have been pursued, and every step that may have been taken, has been guided by the rule of unerring wisdom. We
                            are conscious from the limits assigned to the human understanding, the weakness incident to human stature, and the errors
                            into which the wisest and best have fallen, that this is not to be expected.—
                        It was the remark of a man of extensive acquirements in general and political science, deep penetration and
                            consummate talents; that the subjects of European Potentates could detect the prevalence of corrupt principles and
                            mal-administration in their rulers, only by the actual pressure of national grievances, and the existance among them of
                            those evils which are their inevitable result.—Though it is perhaps the peculiar province of Americans, “to augur
                            misgovernment at a distance, and snuff its approach in every tainted gale.”—yet we beleive the foregoing to be one of the
                            best criterions by which a people can discern the excellencies or defects of their civil Constitution, the wisdom and
                            integrity, or folly and depravity of their rulers.—Some measures indeed, which are in present operation, the effects of
                            which time alone, can with certainty unfold; cannot be judged with precision by this rule. We can only speculate upon their
                            probable consequences, and form our opinions of their wisdom from the circumstances of the times.—When we consider that
                            the true end of Government is to secure and perpetuate to nations, the blessings of society, and the enjoyments of all
                            those natural rights and priviledges which are consistent with its institution;—more especially, when we feel ourselves in
                            the possession and full fruition of such priviledges; when liberty civil and religious is ours; when we find ourselves
                            unshackled by oppressive governmental impositions; when industry is protected, and rewarded with the fruits of its labour,
                            and the face of our Country presents the cheerful aspect of general prosperity:—we think it strongly argues the soundness
                            of the principles on the bases of which the Majestick Pillar of our Constitution is reared, and the wisdom and fidelity of
                            those who administer it.—
                        We believe that in the progress of every Government, times of difficulty will arrive. The turbulence and
                            ambition of some nations, the unjust assumptions and commercial capacity of others, have and will frequently produce
                            animosities and contests, carried on, to the ruin of their own substantial interests, and to the annoyance of the world.
                        Altho’ we are a nation, singularly happy in our local situation;—seperated by the wide Atlantic, from the
                            neighbourhood of powerful European nations;—far remote from the threats of their intestine broils; though we had from the
                            purity and rectitude of the conduct of our Government towards them; a claim to a reciprocal return of the like conduct on
                            their part;—from the influence of the foregoing causes, we believe,—a period, which we esteem of serious importance as it
                            respects our foreign relations, has arisen.—Our prospect of this subject is necessarily circumscribed by contracted
                            bounds.—To your wisdom and ability, and to the circumspection and fidelity of those to whom it appertains with you to
                            transact the united concerns of this nation, we look with confidence for a happy issue.—Peace upon just and equitable
                            principles, we beleive to be our true interest.—We deprecate the calamities of war; but are firmly convinced that when it
                            shall become absolutely necessary; for the protection of our rights; or the vindication of our national honor; those to
                            whom the nation has committed the sacred charge of their safe-keeping, will not be found unpurposed.
                        We now advert to the more immediate object of this address.—It has been communicated to us through the medium
                            of the Publick prints, that you have expressed an intention to decline a re-election to the Presidency, after the
                            expiration of your present term of office. This intention we understand to be principly grounded on the political maxim—that in free Communities, a regular rotation in office, or a frequent change of publick agents, is productive of salutory
                            consequences. Of the correctness of this doctrine, we are in general well assured, but beleive also, that circumstances
                            may justify a partial deviation.
                        Under an impression that such circumstances do exist, that in publick concerns, it is the duty of every man to
                            submit his individual wishes to the general will; that it would be conducive to the welfare of Republicanism throughout
                            the Union, and consonant to the wishes of a large majority of the Citizens of the United States: We in our own, and in
                            behalf of the members who compose this meeting, respectfully solicit your assent to be nominated and supported as a
                            candidate for the Presidential Chair, at the ensuing general Election.—
                        But whether again called with your assent, by the voice of the nation, to that exaulted and arduous Station,
                            which you now hold;—whether hereafter acting in a subordinate publick capacity, or imbosomed in the tranquility of
                            retirement; we pray you to accept our sincere wishes for your individual happiness, and the continued prosperity of our
                            common Country.
                        (Signed in behalf of the meeting)
                        
                            Solomon Froeligh
                     
                            Henry
                                Van Dalsem
                     
                            Lewis Moore
                     
                            George Cassedy
                     
                            Committe.
                        
                    